USDC SDNY
DOCUMENT ELECTRONICALLY

 

FILED
DOC#:
UNITED sTATEs DISTRICT CoURT DATE FILED: w
soUTHERN DISTRICT oF NEW YoRK
X
MICK RoCK,
Plaintiff,
17-cv-2618 (ALC)
-against-

OPINION & ORDER
ENFANTS RICHES DEPRIMES, LLC, BARNEYS
NEW YORK, INC., and THE REAL REAL, INC.,

Defendants.

 

ANDREW L. CARTER, JR., District Judge:
The Court is in receipt of the Letters discussing Plaintifi`s request for an extension of
time to oppose Defendants’ Motion for Attorneys’ Fees. ECF Nos. 66-67. Plaintiff’ s request is

hereby GRANTED. Plaintiff is hereby ORDERED to file any Opposition on or before May 2,

2019.
SO ORDERED.
Dated: April 15, 2019

New York, New York

[/:m/M?£/h-Q/\

ANDREW L. CARTER, JR.
United States District Judge

 

